FOR PUBLICATION                            FILED
                   UNITED STATES COURT OF APPEALS                         APR 03 2015

                                                                       MOLLY C. DWYER, CLERK
                           FOR THE NINTH CIRCUIT                        U.S. COURT OF APPEALS




BRIAN JOSEPH MCMONAGLE,                          No. 12-15360

              Petitioner - Appellant,            D.C. No. 2:11-cv-02115-GGH

  v.

DON L. MEYER, Chief Probation                    ORDER
Officer, Sacramento County,

              Respondent - Appellee.


THOMAS, Chief Judge:

       Upon the vote of a majority of nonrecused active judges, it is ordered that

this case be reheard en banc pursuant to Federal Rule of Appellate Procedure

35(a) and Circuit Rule 35-3. The three-judge panel opinion shall not be cited as

precedent by or to any court of the Ninth Circuit.